DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-15) in the reply filed on 28 January 2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: (i) #2 (0059, line5) (1st) should be #3; and (ii) #24 (0062, line 5) should be #14  
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101
Claims 8-10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1,7 and 8 of prior U.S. Patent No. 10,174,516. This is a statutory double patenting rejection.  Claim 8 is identical to claim 1 of the ‘516 patent.  Claims 9 and 10, upon overcoming the noted 112/2nd rejection below, would be identical to claims 7 and 8 of the ‘516 patent.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,174,516. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by and fully encompassed by the claims of the ‘516 patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erlich (US PUB 2013/0334113).  See figure 6.  There is a housing wit ha “front” intake (244) and a “rear” outlet (248) (with a “diffuser” 250) along with a DC motor/pump (272,274) and filter (260,262) (and filter cover 268).  Power to the motor is provided by a convert that converts AC to DC remote from the device (para 0049).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erlich (US PUB 2013/0334113).  The flow rate produced by the pump would amount to .
Claims 1-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2729995 in view of Durvasula et al (US PUB 2016/0281380).  ‘995 discloses  housing with a dc motor/pump (12), filter (16,20) and DC power supply (14).  It would seem that the lower supply may very well be a converter from AC to DC.  In any even, such is shown to be known in the art (see 0032 of ‘380).  As mentioned above, the flow rate the fuse would be obvious to one having ordinary skill.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2729995 and Durvasula et al (US PUB 2016/0281380) as applied to claim 1 above, and further in view of Hui et al (US PUB 2017/0260766). Pool cleaners in general, at least the ones with a flow from in inlet to an outlet, commonly discharge the water from the outlet directly into the pool.  The provision of an aperture cover (120A) or “diffuser cap” is taught by Hui and it would be obvious to one of ordinary skill to provide such to the prior art so that any debris that made it past the filter was not returned to the pool.
Claim 1-5 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goertzen, III et al (USP 3,755,843) in view of Durvasula et al (US PUB 2016/0281380).  ‘843 discloses a housing (10) with an inlet and outlet and a DC motor/pump (54), filter (44) and DC power source (30).  Provision of DC power for a motor of a pool cleaner is known in the art and is described in para 0032 of ‘380.’843 discloses a pair of clamps (18), intake hose (24).  Provision of a one-way (flap) valve . 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 6 above (para 15), and further in view of DeMoura (USP 5,317,776).   Claim 8 is somewhat confusing in that the outlet can have either the diffuser cap (claim 6) or the discharge hose cap (claim 8).  Not until claim 9 is there a mention that they are only selectively secured.  In other words they are not both attached to the housing at the same time.  Given that both directing the water from the outlet directly into the pool or to a hose/cap (such as 50/48 in ‘776) are known in the art, claim 8 is believed to be met by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278.  The examiner can normally be reached on M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK SPISICH/Primary Examiner, Art Unit 3723